           Case 7:20-cv-07073-PMH Document 70 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
GLIMBLOY RATTIGAN,

                                 Plaintiff,
v.                                                           ORDER

OSHIKIRI CORPORATION OF AMERICA,                             20-CV-7073 (PMH)
et al.

                                   Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On June 24, 2021, the Court held a pre-motion telephone conference concerning

Plaintiff’s subpoena to R&R Bakers Machine & Oven Repair LLC (“R&R”). Plaintiff’s counsel

advised the Court at that conference that he intended to add R&R as a defendant in this action;

that R&R is a citizen of the State of New York; and that by adding R&R, complete diversity

would be destroyed. The Court ordered the parties to meet and confer concerning the addition of

R&R as a party in this action, and advise the Court of the parties’ determination by July 8, 2021

by letter. (June 24, 2021 Min. Entry).

        Pursuant to the Court’s Order, on July 8, 2021, Plaintiff filed a letter seeking leave to file

an amended complaint adding R&R as a defendant. (Doc. 65). Plaintiff again noted that adding

R&R would defeat diversity and this Court’s subject-matter jurisdiction. (Id.). On July 20, 2021,

the Court directed Defendant Gemini Bakery Equipment Co. (“Gemini”) to file a letter setting

forth its position with respect to Plaintiff’s request. (Doc. 66). Later that same day, Gemini

advised the Court by letter that it was in agreement with Plaintiff to add R&R as a defendant, and

that if Plaintiff did not add R&R then Gemini would request to add R&R as a third party




                                                        1
          Case 7:20-cv-07073-PMH Document 70 Filed 07/26/21 Page 2 of 2




defendant. (Doc. 67). Gemini further noted that it agreed with Plaintiff’s counsel’s assessment of

the effect of the joinder of R&R on this Court’s subject-matter jurisdiction. (Id.).

       On July 21, 2021, the Court granted Plaintiff’s request to file an amended complaint

pursuant to Federal Rule of Civil Procedure 15(a)(2) in light of Gemini’s letter consenting to the

proposed amendment. (Doc. 68). On July 23, 2021, Plaintiff filed a Second Amended Complaint,

adding R&R as a defendant. (Doc. 69). Paragraph 4 of the Second Amended Complaint alleges

that R&R “is a corporate entity organized under the laws of the State of New York with its

principal place of business in the County of Queens, New York.” (Id. ¶ 4). Paragraph 5 alleges

that Plaintiff is “a citizen of the State of New York, County of Kings.” (Id. ¶ 5). Paragraph 19

alleges that “[t]he inclusion of defendant R&R destroys the diversity jurisdiction of the Federal

Court.” (Id. ¶ 19).

       As counsel for Plaintiff and Gemini advised the Court, and as pled in the Second

Amended Complaint, the addition of the New York defendant destroys complete diversity,

necessary to jurisdiction under 28 U.S.C. § 1332. Because there is no longer any discernible

ground for federal jurisdiction in this case, this Court lacks subject-matter jurisdiction over this

action. Accordingly, the case is dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 12(h)(3) for lack of subject-matter jurisdiction.

       The Clerk of Court is respectfully requested to close this case.

SO ORDERED.

Dated: White Plains, New York
       July 26, 2021
                                              ____________________________
                                              Philip M. Halpern
                                              United States District Judge




                                                  2
